OFFICE oftheATTORNEYGENERAL
                                                        GREG          ABBOTT




                                                    December             17,2002



The Honorable Roy DeFriend                                            Opinion No. GA-0002
District and County Attorney
Limestone County                                                      Re: Determination of a bail bondsman’s bonding
200 West State Street, Suite 110                                      capacity with regard to persons held in his county
Groesbeck, Texas 76642                                                jail on charges from another county
                                                                      (RQ-0560-JC)


Dear Mr. DeFriend:

          You ask whether a bond executed in Limestone County to secure the release of a person held
in the Limestone County Jail on a criminal charge from another county is to be counted in calculating
a licensed bondsman’s financial capacity to execute bonds in Limestone County for the purpose of
section 1704.203 of the Occupations Code.’ We conclude, based on the plain statutory language,
that it is.

         As your request letter notes, “Limestone County, Texas is a bail bond board county.”
Request Letter, supra note 1, at 1. Accordingly, save for an attorney representing the defendant in
a criminal case, “a person may not act as a bail bond surety in the county unless the person holds a
license issued under [chapter 1704 of the Occupations Code] .” TEX. OCC. CODE ANN. § 1704.15 1
(Vernon 2003). An individual, unless acting only as an agent for a corporation, must among other
qualifications “possess the financial resources required to comply with Section 1704.160 [of the
Code].“ld. 5 1704.152(a)(3). Section 1704.160 mandates the deposit of funds or deeds of trust with
a value of not less than $50,000 as security. See id. 5 1704.160. Under section 1704.203, the
amount a license holder may write in bail bonds depends upon the amount of security deposited or
executed under section 1704.160. See id. 8 1704.203(a), (c). The amount also depends upon when
and for how long the license holder has been licensed. See id. 8 1704.203(f). “A license holder, at
any time, may increase the limits prescribed . . . by depositing or executing additional security.” Id.
6 1704.203(d). Generally, the limit on how much a bondsman may write takes into account the
aggregate amount of bail bonds “executed by the license holder in [the] county.” Id. fj 1704.203(a).

        You point out that it is common for persons to be held in your county jail who are charged
with offenses in other counties. See Request Letter, supra note 1, at 1. The bondsmen who make



         ‘See Letter from Honorable Roy DeFriend, County /District Attorney of Limestone County, to Honorable John
Corny-n, Texas Attorney General, at 1 (June 5,2002) (on file with Opinion Committee) [hereinafter Request Letter].




                                An Equal   Employment   Opportunity   Employer   Printed   on Recycled   Paprr
The Honorable Roy DeFriend      - Page 2           (GA-0002)




bond for them are licensees of your bond board, and you wish to know whether the bonds issued in
these instances are to be counted in aggregating the amounts they have written for the purpose of
section 1704.203. See id. It has been suggested to you that such bonds should not be taken into
account because under article 15.18 of the Code of Criminal Procedure, as soon as bail is taken in
your county, the magistrate must “immediately transmit the bond taken to the court having
jurisdiction of the offense.” TEX. CODECRIM.PROC.ANN. art. 15.18(a)(l) (Vernon Supp. 2003).
The obligation of both the defendant and the surety, thereafter, is that the defendant shall appear
in the court with continuing jurisdiction over the matter. See id. art. 17.08(2). “In effect, [the
proponents of this position] argue that these are no longer Limestone County bonds.” Request
Letter, supra note 1, at 2.

         A bail bond is defined by article 17.02 of the Code of Criminal Procedure as “a written
undertaking entered into by the defendant and his sureties for the appearance of the principal therein
before some court or magistrate to answer a criminal accusation.” TEX. CODECRIM.PROC.ANN. art.
17.02 (Vernon 1977). A bail bond must be made payable to “The State of Texas,” must recite that
the defendant and his sureties “bind themselves that the defendant will appear” to answer the charge
against him, must state whether the charge is a felony or a misdemeanor, and must be signed, with
name and address, by the defendant and his sureties. Id. art. 17.08 (Vernon Supp. 2003). The court
taking the bond must “require evidence of the sufficiency of the security offered,” and “any
person who has signed as a surety on a bail bond and is in default thereon shall thereafter be
disqualified to sign as a surety so long as he is in default on said bond.” Id. art. 17.11 (Vernon 1977
& Supp. 2003).

        Under section 1704.203 of the Occupations     Code, a licensed bondsman whose license was
issued before September 1, 1999:

                may not execute, and a person may not accept from the license holder,
                a bail bond that, in the aggregate with other bail bonds executed by
                the license holder in that county, results in a total amount that
                exceeds 10 times the value of the security deposited or executed by
                the license holder under section 1704.160.

TEX. Oct. CODEANN. 8 1704.203(a) (Vernon 2003) (emphasis added). The Seventy-sixth Texas
Legislature, in the same session in which this provision’s statutory predecessor was repealed and
recodified, amended the statute to provide a sliding scale limit for bondsmen licensed on or after
September 1, 1999, which restricted these limits yet further for licensees with fewer than six years
of experience. This amendment was conformed by the Seventy-seventh Texas Legislature, and now
forms subsection (f) of section 1704.203.

         The question therefore is whether bonds written by licensed Limestone County bondsmen
to secure the release from the Limestone County Jail of persons held on warrants from other counties
are “bail bonds executed by the license holder” in Limestone County that are to be aggregated with
other such bonds to calculate the bondsmen’s financial capacity to issue further bonds. We conclude
that they are.
 The Honorable      Roy DeFriend      - Page 3             (GA-0002)




          The Code Construction Act requires words to be “read in context and construed according
 to the rules of grammar and common usage,” and words with a technical meaning are to be
 “construed accordingly.”     See TEX. GOV’T CODE ANN. 5 311.011 (Vernon 1998). The Oxford
 English Dictionary defines “execute” in the sense of section 1704.203 as “to complete and give
 validity to (the instrument by which [a legal] act is effected) by performing what the law requires to
 be done, as signing, sealing, etc.” V OXFORD ENGLISH DICTIONARY520 (2d ed. 1989) (sense 3).

           The bonds in question, as we have noted, are intended to secure the release of persons held
  in the Limestone County Jail. Accordingly, they must be executed either by a lawyer representing
  such a person or by a bondsman licensed in Limestone County, given that only such categories of
  person may write bonds in your county. See TEX. OCC. CODEANN. 8 1704.15 1 (Vernon 2003). The
. bonds are to be taken by a Limestone County magistrate. See TEX. CODE CRIM. PROC. ANN. art.
   15.1 S(a)( 1) (Vernon Supp. 2003). They are therefore executed in Limestone County, even though
  the bond is transferred pursuant to article 15.18 to the county issuing the warrant. Accordingly, they
  are bonds executed in Limestone County within the meaning of section 1704.203 of the Occupations
  Code. In order to read the aggregate amount limit of section 1704.203 differently, we would have
  to insert some such phrase as: save for those executed to secure release ofpersons held on out-of-
  county warrants. We may not do so. See Fitzgerald v. Advanced Spine Fixation Sys., Inc., 996
  S.W.2d 864,867 (Tex. 1999) (court may “add words into a statutory provision only when necessary
  to give effect to clear legislative intent”).

          As you note, a prior opinion of this office, Attorney General Opinion JC-0019 (1999),
  addresses the effect of article 15.18 on the taking of bail bonds. On the basis of Font v. Carr, 867
S.W.2d 873 (Tex. App.-Houston [ 1st Dist.] 1993, writ dism’d w.o.j.) and Attorney General Opinion
  JM-1057 (1989), opinion JC-0019 suggested but did not decide that a bail bond board could not
  suspend the license of a bondsman who defaulted on a bond in another county, even though that
  bond had originally been executed in the licensing county and transferred under article 15.18. See
  Tex. Att’y Gen. Op. No. JC-0019 (1999) at 7. However, opinion JC-0019 does not address the
  question before us here. Moreover, as you point out, the statutory language upon which that opinion
  relied was from the former Bail Bond Board Act* and no longer forms part of the Occupations Code.
  See Request Letter, supra note 1, at 3; see also TEX. OCC. CODEANN. $5 1704.201, .204, .252(8)
  (Vernon 2003).

          It is true that enforcement of the obligation of the bond lies with the court to which the bond
  has been transferred, and that opinion JC-0019 suggests in dicta that the bail bond board may not
  have authority to discipline a bondsman who has defaulted on such a bond. But it remains the case
  that the bonds were, and indeed had to be, executed in Limestone County; as such, under section
  1704.203, they must be included in the calculation of the surety’s financial capacity. Nothing in
  either opinion JC-0019, any other opinion of this office, or any judicial decision of which we are
  aware supports the reading of bonds issued pursuant to article 15.18 as constituting a class of bonds
  executed in a county, but not subject to inclusion in calculating a licensed surety’s financial capacity
  to write bonds.


           ‘The former Bail Bond Board Act, article 2372p-3 of the Revised Civil Statutes, was repealed and recodified
  by the Seventy-sixth Texas Legislature. See Act of May 10,1999,76th Leg., R.S., ch. 388, $5 1,6,1999 Tex. Gen. Laws
  143 1,2277,2440-4 1.
The Honorable Roy DeFriend     - Page 4          (GA-0002)




                                       SUMMARY

                       Bail bonds written by a licensed surety in a county where the
               person is licensed to secure an appearance by a defendant in another
               county are executed in the licensing county for the purpose of
               determining    the bondsman’s     financial capacity under section
               1704.203 of the Occupations Code.

                                             Very truly yours,




HOWARD G. BALDWIN, JR.
First Assistant Attorney General

NANCY FULLER
Deputy Attorney General - General Counsel

SUSAN DEMON       GUSKY
Chair, Opinion Committee

James E. Tourtelott
Assistant Attorney General, Opinion Committee